Exhibit 10.1

 
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this "Agreement") is entered into as of January 20,
2006 (the "Effective Date") by and between Charter Communications, Inc., a
Delaware corporation ("Charter"), and Jeffrey T. Fisher, an individual (the
"Executive"). For purposes of this Agreement, except with respect to Charter’s
obligations to Executive, the term "Company" includes Charter and all direct and
indirect subsidiaries and controlled affiliates.
 
W I T N E S S E T H:
 
WHEREAS:
 
(1)  Charter and Executive desire for Executive to be employed by Charter upon
and subject to the terms and conditions set forth in this Agreement;
(2) Executive is willing and desires to be employed by Charter under the terms
of this Agreement in lieu of any prior terms and conditions applicable to such
existing employment;
(3) Executive is willing and desires to accept employment with Charter hereafter
upon and subject to the terms of this Agreement; and
(4) Executive’s agreement to the terms and conditions of Sections 6 and 7 are a
material and essential condition of Executive’s employment with Charter
hereafter under the terms of this Agreement;
 
Now, Therefore, in consideration of the premises, and the promises and
agreements set forth below, the parties, intending to be legally bound, agree as
follows:
 
1. Employment Terms and Duties.
 
1.1 Employment. Charter hereby employs Executive in an executive capacity as its
Executive Vice President and Executive hereby accepts employment by Charter in
an executive capacity as its Executive Vice President, upon the terms and
conditions set forth in this Agreement and under a relationship of trust and
confidence.
 
1.2 Term. Executive’s employment under this Agreement commences as of the
Effective Date and unless earlier terminated pursuant to the provisions of
Section 5 below, shall terminate on the second anniversary of the Effective Date
(the "Term"). If Executive continues in Charter’s employ thereafter, Executive’s
employment shall be on an at will basis, and only the provisions of Sections
6-7, and provisions directly related to their enforcement, shall continue to
have any application or effect.
 
1.3 Duties. Executive is employed in an executive capacity to perform such
executive, managerial and administrative duties as are assigned or delegated to
Executive from time to time by the President and/or Chief Executive Officer or
designee thereof, including but not limited to serving as Chief Financial
Officer. The time when Executive will initially be assigned and start to serve
as Chief Financial Officer of Charter, and assigned the responsibilities of that
position, may be delayed by Charter up to and/or until such time as the Form
10-Ks for fiscal year 2005 for Charter and its subsidiaries are filed with the
Securities and Exchange Commission (but no later than April 1, 2006 unless
otherwise agreed).
 
-1-

--------------------------------------------------------------------------------


 
Executive will devote substantially all Executive’s business time and attention
to the business of the Company, will act in good faith to promote the success of
the Company’s business, and will cooperate fully with the Executive Officers of
Charter and the Board of Directors of Charter in the advancement of the best
interests of the Company. Executive will perform Executive’s duties to the best
of Executive’s abilities using Executive’s best efforts and in accordance with
applicable law, and will comply with and carry out all Company policies and
codes of conduct. Executive will work out of the Company’s corporate
headquarters (currently located in St. Louis, Missouri), and will travel from
time to time to the extent reasonably necessary to the performance of
Executive's duties hereunder. It is expected and required, and it is one of
Executive’s duties hereunder, that Executive act in good faith and use his best
efforts to relocate his family and personal residence from the Atlanta, Georgia
area to the St. Louis metropolitan area no later than August 14, 2006,
regardless of when he actually sells his personal residence in the Atlanta,
Georgia area.
 
Nothing in this Section 1.3, however, will prevent Executive from engaging in
additional activities in connection with personal investments and community
affairs that are not inconsistent with Executive’s duties under this Agreement
(which community affairs shall be disclosed to and subject to approval by the
President and/or Chief Executive Officer and/or Chief Operating Officer and/or
Chairman of the Board of Directors); provided such activities do not create the
appearance of or an actual conflict of interest and do not violate any other
provisions of this Agreement.
 
1.4 Service for Subsidiaries And Affiliates; Indemnification. Executive may be
nominated and appointed to an office with Charter, and/or one or more boards of
directors and to one or more offices of subsidiaries and affiliates of Charter
during Executive’s employment. While serving as a director or as an officer of
any such subsidiary or affiliate, or performing any duties for any such
subsidiary or affiliate, Executive will serve and fulfill all duties without
additional compensation. Executive will be covered in such capacities by any
directors and officers insurance policy Charter may have in place from time to
time and by the Company’s indemnification policies as may be in effect from time
to time, as applicable.
 
2. Compensation.
 
2.1 Basic Compensation.
 
(a) Base Salary.  Starting the Effective Date, Executive will be paid a base
salary at an annual rate of $500,000 (the "Salary") during Executive’s
employment. The Salary will be payable in equal periodic installments according
to Charter’s customary payroll practices, but no less frequently than monthly.
The Salary may be increased during the Term of Executive’s employment by the
"Board" (the term "Board" meaning, whenever used herein, the Board of Directors
of Charter or the Compensation Committee or other designated committee of the
Board of Directors of Charter), but shall not be reduced below the rate set
forth above without Executive’s written consent. When increased or decreased in
accordance with the terms of this Agreement, the new minimum base annual salary
shall be deemed Executive’s "Salary" for all purposes of this Agreement.


(b) Signing Bonus. Executive will be paid a one time signing bonus of One
Hundred Thousand Dollars ($100,000), within fifteen (15) days after Executive
signs and delivers this Agreement to Charter.
 
(c) Relocation Assistance. 
 
-2-

--------------------------------------------------------------------------------


               
                (1) Executive will be entitled to relocation assistance with
regard to relocation from Executive’s current residence from the Atlanta,
Georgia area to the St. Louis, Missouri metropolitan area as and to the extent
permitted by Charter’s current executive homeowner relocation plan, through
Charter’s relocation provider, Primacy. A copy of this policy has been provided
to Executive. This benefit requires that a repayment agreement be signed which
stipulates that relocation expenses must be repaid if Executive departs from the
organization within 12 months of the Effective Date of this Agreement for
voluntary reasons (other than a permitted termination of employment by Executive
for Good Reason (defined below) as provided for in Section 5).
 
           (2) As soon as practicable following the Effective Date Executive
will be provided with Charter supplied corporate housing in the St. Louis
metropolitan area, or in lieu of corporate supplied housing, then in a mutually
agreeable hotel of appropriate quality during the work week. The costs for this
temporary housing/hotel will be covered by Charter’s homeowner relocation plan
until Executive completes the purchase of a home in the St. Louis metropolitan
area, or August 14, 2006, whichever first occurs.
 
                (3) If Executive’s family moves to the St. Louis metropolitan
area before August 14, 2006, but before Executive purchases a home in the St.
Louis metropolitan area, then between the time of the move and the time
Executive purchases a home in the St. Louis metropolitan area, Executive and
Executive’s family may stay in suitable Charter-supplied corporate housing in
the St. Louis metropolitan area selected by Charter. The costs for this housing
will be covered by Charter’s homeowner relocation plan, as it is for Executive’s
temporary housing, through (but not after) August 14, 2006.
 
(4) Until Executive’s family relocates to the St. Louis metropolitan area,
Charter will reimburse Executive for all reasonable and necessary costs incurred
by Executive to travel between Executive’s Atlanta residence and St. Louis,
Missouri (and, to the extent corporate housing is not provided, then as part of
travel costs, the reasonable cost incurred for staying during the week at an
agreed hotel of suitable quality for Charter executives), on a not more than
weekly basis, during the time period between the date Executive commences work
at Charter headquarters and August 14, 2006. In addition, Charter will pay for
the travel costs for up to three (3) house hunting / school visit trips for
Executive and Executive’s family under and per the terms of Charter’s relocation
policy; provided that Executive shall act in good faith to make reasonable
efforts to minimize the costs associated with such travel. All travel costs
incurred will be reimbursed under Charter’s normal expense reimbursement
policies as soon as administratively practicable after submission of the
expenses and associated required documentation. To the extent such expense
reimbursements are considered taxable income, Charter will reimburse Executive
for those expenses on a "grossed up" basis for such taxes (i.e., including any
taxes on such tax reimbursement to the degree it also is deemed income) based on
Executive’s taxable compensation from Charter in that year, calculated on an
annualized basis. Under Charter’s current practice, such gross up payments are
made at year end.
 
(5) In the event Executive purchase a residence in the St. Louis metropolitan
area before Executive sells his principal residence in Atlanta Georgia, and
Executive owes monthly mortgage payments on both the St. Louis residence and the
Atlanta residence, then for the months during which Executive is employed by
Charter and is required to make a monthly home mortgage payment on both
residences, Charter will reimburse Executive, on a monthly basis, for the lesser
of the two monthly mortgage payments (excluding payments attributable to home
equity lines or other subordinate mortgages) for a period of months not to
exceed six (6) months (‘the Mortgage Reimbursement Provision").
 
 
-3-

--------------------------------------------------------------------------------


 
Reimbursement for each such payment will be made on the first day of the month
immediately following the month in which the monthly mortgage payment is paid.
In the event that, at the expiration of the six (6) month period described
above, Executive has not yet received a bona fide offer to purchase Executive’s
Atlanta, Georgia residence for at least $817,500, then Executive may request
that Charter extend the time period for the Mortgage Reimbursement Provision
until Executive sells his Atlanta, Georgia residence or until the sum of the
mortgage payments made during the Extension Period equals Fifty Thousand Dollars
($50,000), whichever first occurs (the "Extension Period").
 
(6) In the event that, while employed by Charter, Executive sells his principal
residence in Atlanta, Georgia in an arms length transaction for less than
$817,500, then Charter will pay Executive, sixty (60) days after the date of the
sale, the difference between the $817,500 and the price at which Executive sold
such residence, not to exceed the sum of Fifty Thousand Dollars ($50,000)(the
"Loss on Sale"). The Loss on Sale is subject to reduction as follows: All
amounts paid by Charter during the Extension Period under Section 2.1 (c)(5)
shall serve to reduce the amount payable as a Loss on Sale under this Section on
a dollar per dollar basis. 
 
(7) In order to be eligible to receive the benefits specified in this Section
2.1 (c), Executive must be employed by Charter and must list his principal
residence in Atlanta Georgia for sale in accordance with Charter’s relocation
program not later than March 15, 2006, and act in good faith to make reasonable
efforts to promptly sell his Atlanta residence. However, in no case shall
"reasonable efforts" be deemed to require that Executive would accept an offer
to purchase the residence that would necessitate vacating the residence prior to
June 1, 2006, nor accepting an offer for less than $767,500.


2.2 Incentive Compensation.
 
(a) Bonus Plan. During Executive’s employment, Executive shall be entitled to
participate in an incentive bonus program established by the Board to measure
and reward management for the financial performance of Charter that applies to
senior executive officers of Charter generally, with a target bonus percentage
for the 2006 Executive Bonus Plan of up to seventy percent (70%) of Salary. In
all cases, the payment of any incentive compensation shall be at the discretion
of the Board, which may consider any factors it deems relevant, including the
assessment of the performance of Executive and Charter during the relevant time
period, provided the criteria used to determine whether Executive should receive
a bonus under the plan shall be substantially consistent with those used to
determine whether another senior executive participating in that same plan
receives a bonus under the plan. The terms of any incentive compensation or
bonus plan and any payouts or awards thereunder shall be established and
determined from time to time by the Board in its discretion. In no event,
however, shall payment of any such amount be made later than two and one-half
months after the end of the calendar year and the amount otherwise was
determined to be payable. Participation will begin in 2006, with no partial pro
ration for 2006. Nothing in this paragraph shall be construed to entitle
Executive to participate in any special incentive or bonus plan that is not a
plan or program generally applicable to other senior executives, or that may be
developed by the Board for the President and/or Chief Executive Officer, the
Chief Operating Officer and/or another specific executive officer of Charter
(unless specifically designated as a participant in such plan by the Board, in
their sole discretion).
 
-4-

--------------------------------------------------------------------------------


 
            (b) Cash Award Plan And Equivalent Benefit. Executive will
participate in the Charter Communications Inc. 2005 Executive Cash Award Plan
("Cash Award Plan"), commencing in 2006, and contributions will be made for 2006
and thereafter at 20% of Executive's Base Salary as and to the extent called for
by the Cash Award Plan. No contributions will be made to Executive's account
under the Cash Award Plan at, or for periods of time prior to, the time of
initial participation in the Cash Award Plan. However, although not part of the
Cash Award Plan, Charter will in addition provide to Executive the same
additional benefit Executive would have been entitled to receive under the Cash
Award Plan if Executive had participated in the Cash Award Plan commencing at or
about the time of its inception in 2005, rather than starting in 2006 (based
upon the assumption that Executive’s Base Salary at the time of initial
participation would have been $500,000). The payment of this additional benefit
will be subject to, and made upon, the same terms and conditions as payment of
any benefit under the Cash Award Plan, and shall be paid only as and when the
same would otherwise be payable under the Cash Award Plan. In case of any
dispute over the meaning and terms of this provision, the terms applicable to
the Cash Award Plan shall control.


2.3. Equity Awards.
 
(a) Restricted Stock. 
 
(1)  On the date Executive starts employment with Charter, Executive shall be
granted an award of 50,000 restricted shares of Charter common stock upon and
subject to the terms of the Charter Communications, Inc. 2001 Stock Incentive
Plan (the "Stock Incentive Plan") and the standard restricted stock agreement
issued under that Stock Incentive Plan. These restricted shares will vest,
during Executive’s employment, annually in equal installments over a three (3)
year time period from the grant date.
 
(2) During Executive’s employment, Executive will be treated on an equivalent
basis with other Executive Vice Presidents at the same reporting level as
Executive with respect to the right to participate in any types of major
non-performance based awards of restricted stock or similar equity
participations made after the Effective Date, excluding situations where awards
of restricted stock or similar equity participations are made as part of an
offer of employment to a new executive, or where a special plan or special award
is granted or made available by the Board or the CEO to a single executive.
 
(b) Stock Options. On the Effective Date, Executive shall be granted options to
purchase 1,000,000 shares of Charter common stock pursuant to and under the
terms of the Stock Incentive Plan and the standard stock option agreement issued
under that plan. In addition, Executive will receive, in the first quarter of
2006, additional options to purchase 145,800 shares of Charter common stock
pursuant to and under the terms of the Stock Incentive Plan and the standard
stock option agreement issued under that plan. These options will vest, during
Executive’s employment, annually in four (4) equal annual installments over a
four (4) year time period from the grant date. The option price shall be the
fair market value for the shares as of the grant date as determined according to
Charter’s standard practices.


(c) Performance Shares. Executive will be granted, in the first quarter of 2006,
an award of 83,700 performance shares under and upon the terms of the Incentive
Stock Plan, which Executive will be eligible to earn on the same terms that
apply to other executives generally under that plan. For purposes of this
participation, Executive will be eligible to earn these shares over the three
(3)
 
 
-5-

--------------------------------------------------------------------------------


 
year performance cycle January 2006-December 2008, based on performance against
objective performance criteria established by the Board and applicable to other
senior executive participants.


(d) Long Term Incentive Plan. Executive will participate in Charter’s current
Long Term Incentive Plan at a level commensurate with other Executive Vice
Presidents at the same level receiving future option, performance share,
restricted share and/or long-term incentive compensation as determined by the
Board in its discretion and excluding situations where awards of restricted
stock and/or options are made as part of an offer of employment to a new
executive, or where a special plan or special award is granted or made available
by the Board or the CEO to a single executive.


2.4 Welfare And Other Benefits. During Executive’s employment, Executive will be
permitted to participate in such pension, profit sharing, life insurance,
disability insurance, hospitalization, major medical, directors and officers
indemnification or insurance policies, and other employee benefit plans of
Charter that may be in effect from time to time generally for other senior
executives of Charter having the same pay grade as Executive, all to the extent
Executive is eligible under the terms of such plans (collectively, the
"Benefits"). The Benefits shall be subject to change and discontinuation from
time to time as the same may be changed or discontinued as to Charter employees
in the same pay grade as Executive and/or Company employees generally. In
addition, Charter will reimburse Executive for the cost of continuing
Executive’s existing family health insurance coverage with Executive’s current
employer under COBRA for coverage for the time period between the termination of
Executive’s present employment outside of Charter (or January 15, 2006,
whichever is later), and the earliest date on which Executive and Executive’s
family become eligible for coverage under Charter’s group health insurance plan;
provided Executive timely elects COBRA continuation coverage.


2.5. Business Expenses and Perquisites. During Executive’s employment,
Charter will promptly reimburse Executive (or pay directly to the supplier of
services) for all reasonable and necessary out-of-pocket expenses actually
incurred by Executive in connection with the performance of Executive's duties
hereunder, (including without limitation, appropriate business entertainment
activities, expenses incurred by Executive in attending approved conventions,
seminars, and other business meetings, and promotional activities); in each case
subject to Executive's furnishing Charter with evidence reasonably satisfactory
to Charter (such as receipts) substantiating the claimed expenditures (such
expenses being commensurate with the office and position of Executive and within
budgetary limitations), subject to compliance with the terms of any expense
reimbursement policy from time to time in effect (including with respect to
pre-approvals), and subject to Executive providing Charter with such other
information and documentation as may be necessary or required by Charter to
deduct such expenses for purposes of the United States Internal Revenue Code of
1986, as amended (the "Code"). All such payments will be made no later than two
and one-half months after the end of the calendar year in which Executive became
entitled to receive such payment.


3. Facilities and Expenses. During Executive’s employment, Charter will furnish
Executive office space, equipment, supplies, and such other facilities and
personnel as Charter deems necessary or appropriate for the performance of
Executive’s duties under this Agreement. Charter will pay Executive’s dues in
such professional organizations as the President and/or Chief Executive Officer
and/or Chief Operating Officer deems appropriate.
 
4.  Vacations and Holidays. Executive will be entitled to paid vacation in
accordance with the vacation policies of Charter in effect for its executive
officers from time to time. Vacation must be taken by
 
-6-

--------------------------------------------------------------------------------


 
Executive at such time or times as approved by the President and/or Chief
Executive Officer and/or Chief Operating Officer and/or the designee thereof.
Executive will also be entitled to the paid holidays (without additional
compensation) as and to the extent set forth in Charter’s policies as the same
may change from time to time for employees generally.
 
5. Termination.
 
5.1.  Events of Termination. Executive’s employment, Salary, Benefits, and
incentive compensation, and any and all other rights of Executive under this
Agreement (excluding accrued rights and benefits), will terminate prior to the
expiration of the Term specified in Section 1.2:
 

 
(a)
upon the death of Executive;

 
(b)
upon the Disability of Executive (as defined in Section 5.2) immediately upon
notice from either party to the other;

 
(c)
for Cause (as defined in Section 5.3), immediately upon notice from Charter to
Executive, or at such later time as such notice may specify;

 
(d)
without Cause (as defined in Section 5.3), immediately upon notice from Charter
to Executive, or at such later time as such notice may specify;

 
(e)
for Good Reason (as defined in Section 5.4) upon not less than thirty days’ (nor
more than ninety (90) days) prior notice from Executive to Charter; or

 
(f)
without Good Reason, immediately upon notice from Executive to Charter.

 
5.2. Definition of "Disability." For purposes of Section 5.1, and this
Agreement, Executive will be deemed to have a "Disability" if, due to illness,
injury or a physical or medically recognized mental condition, (a) Executive is
unable to perform Executive’s duties under this Agreement with reasonable
accommodation for 120 consecutive days, or 180 days during any twelve month
period, as determined in accordance with this Section 5.2, or (b) Executive is
considered disabled for purposes of receiving / qualifying for long term
disability benefits under any group long term disability insurance plan or
policy offered by Charter in which Executive participates. The Disability of
Executive will be determined by a medical doctor selected by written agreement
of Charter and Executive upon the request of either party by notice to the
other, or (in the case of and with respect to any applicable long term
disability insurance policy or plan) will be determined according to the terms
of the applicable long term disability insurance policy / plan. If Charter and
Executive cannot agree on the selection of a medical doctor, each of them will
select a medical doctor and the two medical doctors will select a third medical
doctor who will determine whether Executive has a Disability. The determination
of the medical doctor selected under this Section 5.2 will be binding on both
parties. Executive must submit to a reasonable number of examinations by the
medical doctor making the determination of Disability under this Section 5.2,
and to other specialists designated by such medical doctor, and Executive hereby
authorizes the disclosure and release to Charter of such determination and all
supporting medical records. If Executive is not legally competent, Executive’s
legal guardian or duly authorized attorney-in-fact will act in Executive’s stead
under this Section 5.2 for the purposes of submitting Executive to the
examinations, and providing the authorization of disclosure, required under this
Section 5.2.
 
-7-

--------------------------------------------------------------------------------


 
5.3. Definition of "Cause." For purposes of Section 5.1, and this Agreement, the
term "Cause" means:  


(a)  Executive’s breach of a material obligation or representation under this
Agreement or breach of any fiduciary duty to Charter; or any act of fraud or
knowing misrepresentation or concealment on behalf of or to Charter or the Board
of Directors;


(b) Executive’s failure to adhere in any material respect to (i) any Company
Code of Conduct in effect from time to time and applicable to officers and/or
employees generally, or (ii) any written Company policy, if such policy is
material to the effective performance by Executive of the Executive’s duties
under this Agreement, and if Executive has been given a reasonable opportunity
to cure this failure to comply within a period of time which is reasonable under
the circumstances but not more than the thirty (30) day period after written
notice of such failure is provided to Executive; provided that if Executive
cures this failure to comply with such a policy and then fails again to comply
with the same policy, no further opportunity to cure that failure shall be
required;


(c)  Executive’s failure or refusal to perform any lawful duty or assignment; or
the appropriation (or attempted appropriation) of a material business
opportunity of the Company, including attempting to secure or securing any
personal profit in connection with any transaction entered into on behalf of the
Company (other than through stock options, bonuses and other incentives provided
by Charter to Executive);


(d)  Executive’s misappropriation (or attempted misappropriation) of any of the
Company’s funds or property; or any breach of fiduciary duty to the Company or
any plan or program sponsored by the Company;


(e)  Executive’s conviction of, the entering of a guilty plea or plea of nolo
contendere or no contest (or the equivalent), or entering into any pretrial
diversion program or agreement or suspended imposition of sentence, with respect
to either a felony or a crime that adversely affects the Company or its
reputation; or the institution of criminal charges against Executive, which are
not dismissed within sixty (60) days after institution, for fraud, embezzlement,
any offense involving dishonesty or constituting a breach of trust, or any
felony (including without limitation a crime in any jurisdiction other than the
United States or any state thereof in which Company does business which would
constitute such a felony under the laws of the United States or any state
thereof);


(f)  Executive’s admission of liability of, or finding of liability for, the
violation of any "Securities Laws." As used herein, the term "Securities Laws"
means any federal or state law, rule or regulation governing generally the
issuance or exchange of securities, including without limitation the Securities
Act of 1933, the Securities Exchange Act of 1934 and the rules and regulations
promulgated thereunder;


(g)   conduct by Executive in connection with Executive’s employment that
constitutes gross neglect of any duty or responsibility, willful misconduct, or
recklessness;


(h)  Executive’s illegal possession or use of any controlled substance, or
excessive use of alcohol at a work function, in connection with Executive’s
duties, or on Company premises;
 
-8-

--------------------------------------------------------------------------------


 
"excessive" meaning either repeated unprofessional use or any single event of
consumption giving rise to significant intoxication or unprofessional behavior;
or


(i)  Executive’s material violation of any federal, state or local law that may
result in a direct or indirect financial loss to the Company or damage the
Company’s reputation.


If Executive commits or is charged with committing any offense of the character
or type specified in Section 5.3 (e), (f) or (i) above, then Charter at its
option may suspend the Executive with or without pay. If the Executive
subsequently is convicted of, pleads guilty or nolo contendere (or equivalent
plea) to, or enters into any type of suspended imposition of sentence or
pretrial diversion program with respect to, any such offense (or any matter that
gave rise to the suspension), the Executive shall immediately repay any and all
other compensation or other amounts paid hereunder from the date of the
suspension, and (x) (unless otherwise precluded by or because of the terms of
the applicable plan) any of the restricted stock or options that vested after
the date of such suspension shall forthwith be cancelled, and (y) if any such
stock options, the shares subject thereto, or the restricted shares that vested
during such suspension of Executive’s employment have theretofore been sold by
Executive, the cash value thereof shall be repaid to Charter immediately.


5.4. Definition of "Good Reason." For purposes of Section 5.1, and this
Agreement, the term "Good Reason" shall mean (a) any reduction in Executive’s
Salary except as permitted hereunder, (b) with respect to the target bonus
percentage specified in Section 2.2 (a), a reduction in the target bonus
percentage assigned to the Executive for a plan year from the target bonus
percentage for such plan assigned to Executive in the immediately preceding year
(it being understood that, in applying this provision to the 2007 plan year the
target bonus percentage assigned to the Executive in the prior year shall be
70%), (c) without Executive’s consent, a change in reporting structure such that
Executive no longer reports directly to the Chief Executive Officer (or
equivalent position, if there is no Chief Executive Officer) or a transfer or
reassignment to another executive of major responsibilities assigned to
Executive that are part of the responsibilities and functions assigned to a
chief financial officer of a corporation after those responsibilities and
functions have been assigned to Executive; or (d) instruction to relocate
Executive’s primary workplace to a location that is more than fifty (50) miles
from the office where Executive is initially assigned to work as Executive’s
principal office, or outside the greater metropolitan area where such office is
located, whichever is greater; in each case if Executive objects in writing
within 10 days, unless Charter retracts and/or rectifies the reduction in
Salary, the change in reporting structure, the transfer or reassignment of major
responsibilities, or the instruction to relocate, within 30 days following
Charter’s receipt of timely written objection from Executive.


5.5. Termination Pay. Effective upon the termination of Executive’s employment,
Charter will be obligated to pay Executive (or, in the event of Executive’s
death, the Executive’s designated beneficiary as defined below) only such
compensation as is provided in this Section 5.5 and in Section 4, except to the
extent otherwise provided for in any Charter stock incentive or stock option
plan, or any Charter cash award plan (including, among others, the 2005
Executive Cash Award Plan), approved by the Board. For purposes of this
Section 5.5, Executive’s designated beneficiary will be such individual
beneficiary or trust, located at such address, as Executive may designate by
notice to Charter from time to time or, if Executive fails to give notice to
Charter of such a beneficiary, Executive’s estate. Notwithstanding the preceding
sentence, Charter will have no duty, in any circumstances, to attempt to open an
estate on behalf of Executive, to determine whether any beneficiary designated
by Executive is alive or to ascertain the
 
-9-

--------------------------------------------------------------------------------


 
address of any such beneficiary, to determine the existence of any trust, to
determine whether any person purporting to act as Executive’s personal
representative (or the trustee of a trust established by Executive) is duly
authorized to act in that capacity, or to locate or attempt to locate any
beneficiary, personal representative, or trustee.
 
5.5.1. Termination by Executive for Good Reason or by Charter without Cause. If
prior to expiration of the Term, Executive terminates Executive’s employment for
Good Reason, or Charter terminates Executive’s employment other than for Cause
(but not because of the Disability or death of Executive), Executive will be
entitled to receive on and subject to the conditions of this Agreement:
 
(a) Executive’s then-existing Salary for the remainder of the Term specified in
Section 1.2, or a period of twelve (12) months, whichever is greater. Subject to
the provisions of Section 5.6, this amount (the "Separation Payment") will be
paid over the period of time used to calculate the Separation Payment (i.e., the
balance of the Term at the time employment terminated or twelve (12) months,
whichever was greater) in equal bi weekly installments on the Company’s regular
pay days for executives, and commencing with the first payday after all
conditions in Section 5.6 are satisfied; provided that, to the extent required
to avoid the tax consequences of Section 409A of the Code, the first payment
shall cover all payments scheduled to be made to Executive during the first six
(6) months after the date Executive’s employment terminates, and the first such
payment shall be delayed until the day after the six (6) month anniversary of
the date Executive’s employment terminates.
 
(b) the amount of Executive’s incentive compensation for the year during which
the termination is effective (prorated for the period from the beginning of the
year in question until the effective date of termination) if and to the extent a
bonus otherwise is payable under the terms of the applicable incentive bonus
plan as determined by the Board, based upon results for the entire year. This
amount will be payable as and when incentive compensation under such plan for
the year in question is paid to other participants generally but not later than
two and one-half months after the end of the calendar year in which the
termination is effective. The Board shall determine the amount of any such bonus
and/or the extent to which any such bonus has been earned under the plan, in its
sole discretion, considering results for the entire year and not just the period
of Executive’s employment;; provided that, to the extent required to avoid the
tax consequences of Section 409A of the Code, this payment shall be delayed
until the day after the six (6) month anniversary of the date Executive’s
employment terminates.
 
(c) all reasonable expenses Executive has incurred in the pursuit of Executive's
duties under this Agreement through the date of termination which are payable
under and in accordance with this Agreement, which amount will be paid not later
than two and one-half months after the end of the calendar year during which
Executive’s employment terminated;
 
(d) a lump sum payment (net after deduction of taxes and other required
withholdings) equal to (i) the greater of the number of full months remaining in
the Term at the time Executive’s employment terminated, or twelve (12), times
(ii) the monthly cost, at the time Executive’s employment terminated, for
Executive to receive under COBRA the paid coverage for health, dental and vision
benefits then being provided for Executive at the Company’s cost at the time
Executive’s employment terminated. This amount will be paid at the same time the
payment is made under Section 5.5.1 (a), and will not take into account future
increases in costs during the applicable time period; and
 
-10-

--------------------------------------------------------------------------------


 
          (e)  to the extent authorized and permitted by the terms of the
applicable plan, any stock options and restricted stock previously awarded to
Executive will continue to vest under such plan for the period of time
immediately following termination of Executive’s employment that is equal to the
period of time used to calculate the payment under Section 5.5.1 (a). This
period of time qualifies, in the case of a payment under Section 5.5.1, as the
period of time during which Executive is receiving severance for purposes of
Section 5.4 of the Stock Incentive Plan, as amended, and any applicable stock
option or restricted stock agreement signed pursuant to a grant under such plan
(and the payment specified in Section 5.5.1 (a) above qualifies as "severance"
for purposes of Section 5.4 of the Stock Incentive Plan.
 
Executive shall be entitled to no other compensation or benefits except as
expressly provided in this paragraph.
 
5.5.2. Termination by Executive without Good Reason or by Charter for Cause. If
prior to the expiration of the Term or thereafter, Executive terminates
Executive’s employment prior to expiration of the Term without Good Reason or if
Charter terminates this Agreement for Cause, Executive will be entitled to
receive Executive’s then-existing Salary only through the date such termination
is effective and will be reimbursed for all reasonable expenses Executive has
incurred in the pursuit of Executive's duties under this Agreement through the
date of termination which are payable under and in accordance with this
Agreement. Any unvested options and shares of restricted stock shall terminate
as of the date of termination unless otherwise provided for in any applicable
plan or award agreement. Executive shall be entitled to no other compensation or
benefits except as expressly provided in this paragraph.
 
5.5.3. Termination upon Disability. If prior to the expiration of the Term,
Executive’s employment is terminated by either party as a result of Executive’s
Disability, as determined under Section 5.2, Charter will pay Executive his or
her then-existing Salary through the remainder of the calendar month during
which such termination is Effective and for the lesser of (i) six consecutive
months thereafter, or (ii) the date on which any disability insurance benefits
commence under any disability insurance coverage furnished by Charter to
Executive. Any unvested options and shares of restricted stock shall terminate
upon a termination for Disability unless otherwise provided for in any
applicable plan or award agreement. Executive shall be entitled to no other
compensation or benefits except as expressly provided in this paragraph;
provided that, to the extent required to avoid the tax consequences of Section
409A of the Code, the first payment shall cover all payments scheduled to be
made to Executive during the first six (6) months after the date Executive’s
employment terminates, and the first such payment shall be delayed until the day
after the six (6) month anniversary of the date Executive’s employment
terminates.
 
5.5.4. Termination upon Death. If Executive’s employment terminates because of
Executive’s death, Executive will be entitled to receive Executive’s
then-existing Salary through the end of the calendar month in which the death
occurs and shall be paid for all reasonable expenses Executive has incurred in
the pursuit of Executive's duties under this Agreement through the date of
termination which are payable under and in accordance with this Agreement. Any
unvested options and shares of restricted stock shall terminate upon Death
unless otherwise provided for in any applicable plan or award agreement.
Executive shall be entitled to no other compensation or benefits except as
expressly provided in this paragraph.
 
5.5.5. Benefits. Except as otherwise required by law, Executive’s accrual of, or
participation in plans providing for, the Benefits will cease at the effective
date of the termination of employment, and Executive will be entitled to accrued
benefits pursuant to such plans only as provided in such plans.
 
-11-

--------------------------------------------------------------------------------


 
5.6. Conditions To Payments. To be eligible to receive (and continue to receive)
and retain the payments and benefits described in Sections 5.5.1 (a) - (e),
Executive must comply with the provisions of Sections 6 and 7 and first execute
and deliver to Charter, and comply with, an agreement, in form and substance
satisfactory to Charter, effectively releasing and giving up all claims
Executive may have against Charter or any of its subsidiaries or affiliates (and
each of their respective controlling shareholders, employees, directors,
officers, plans, fiduciaries, insurers and agents) arising out of or based upon
any facts or conduct occurring prior to that date. The agreement will be
prepared by Charter, will be based upon the standard form (if any) then being
utilized by Charter for executive separations when severance is being paid, and
will be provided to Executive at the time Executive’s employment is terminated
or as soon as administratively practicable thereafter (not to exceed five (5)
business days). The agreement will require Executive to consult with Company
representatives, and voluntarily appear as a witness for trial or deposition
(and to prepare for any such testimony) in connection with, any claim which may
be asserted by or against Charter, any investigation or administrative
proceeding, any matter relating to a franchise, or any business matter
concerning Charter or any of its transactions or operations. A copy of the
current standard form being used by Charter for executive separations when
severance is being paid has been provided to Executive or is attached to this
Agreement as Exhibit 1. It is understood that the final document may not contain
provisions specific to the release of a federal age discrimination claim if
Executive is not at least forty (40) years of age, and may be changed as
Charter’s chief legal counsel considers necessary and appropriate to enforce the
same, including provisions to comply with changes in applicable laws and recent
court decisions. Payments under and/or benefits provided by Sections 5.5.1 (a) -
(e) will not be made unless and until Executive executes and delivers that
agreement to Charter within twenty-one (21) days after delivery of the document
(or such lesser time as Charter’s chief legal counsel may specify in the
document) and all conditions to the effectiveness of that agreement and the
releases contemplated thereby have been satisfied (including without limitation
the expiration of any applicable revocation period without revoking acceptance).
It is understood and agreed that if a form of agreement called for by this
Section 5.6 is not presented to Executive within forty-five (45) days after
Executive’s employment terminated, then the requirement that Executive executes
and delivers that agreement will be deemed to be satisfied.
 
6. Non-Disclosure Covenant; Employee Inventions.
 
6.1. Acknowledgments by Executive. Executive acknowledges that (a) during the
Employment Term and as a part of Executive’s employment, Executive will be
afforded access to Confidential Information (as defined below); (b) public
disclosure of such Confidential Information could have an adverse effect on the
Company and its business; (c) because Executive possesses substantial technical
expertise and skill with respect to the Company’s business, Charter desires to
obtain exclusive ownership of each invention by Executive, and Charter will be
at a substantial competitive disadvantage if it fails to acquire exclusive
ownership of each invention by Executive; and (d) the provisions of this
Section 6 are reasonable and necessary to prevent the improper use or disclosure
of Confidential Information and to provide Charter with exclusive ownership of
all inventions and works made or created by Executive.
 
-12-

--------------------------------------------------------------------------------


 
6.2. Confidential Information. (a) The Executive acknowledges that during the
Term Executive will have access to and may obtain, develop, or learn of
Confidential Information (as defined below) under and pursuant to a relationship
of trust and confidence.  The Executive shall hold such Confidential Information
in strictest confidence and never at any time, during or after Executive’s
employment terminates, directly or indirectly use for Executive’s own benefit or
otherwise (except in connection with the performance of any duties as an
employee hereunder) any Confidential Information, or divulge, reveal, disclose
or communicate any Confidential Information to any unauthorized person or entity
in any manner whatsoever.


As used in  this Agreement, the term "Confidential Information" shall include,
but not be limited to, any of the following information relating to Company
learned by the Executive during the Term or as a result of Executive’s
employment with Charter:


(a)  information regarding the Company’s business proposals, manner of the
Company’s operations, and methods of selling or pricing any products or
services;


(b)  the identity of persons or entities actually conducting or considering
conducting business with the Company, and any information in any form relating
to such persons or entities and their relationship or dealings with the Company
or its affiliates;


(c)  any trade secret or confidential information of or concerning any business
operation or business relationship;


(d)  computer databases, software programs and information relating to the
nature of the hardware or software and how said hardware or software are used in
combination or alone;


(e)  information concerning Company personnel, confidential financial
information, customer or customer prospect information, information concerning
subscribers, subscriber and customer lists and data, methods and formulas for
estimating costs and setting prices, engineering design standards, testing
procedures, research results (such as marketing surveys, programming trials or
product trials), cost data (such as billing, equipment and programming cost
projection models), compensation information and models, business or marketing
plans or strategies, deal or business terms, budgets, vendor names, programming
operations, product names, information on proposed acquisitions or dispositions,
actual performance compared to budgeted performance, long-range plans, internal
financial information (including but not limited to financial and operating
results for certain offices, divisions, departments, and key market areas that
are not disclosed to the public in such form), results of internal analyses,
computer programs and programming information, techniques and designs, and trade
secrets;


(f) information concerning the Company’s employees, officers, directors and
shareholders; and


(g) any other trade secret or information of a confidential or proprietary
nature.


Executive shall not make or use any notes or memoranda relating to any
Confidential Information except for the benefit of the Company, and will, at
Charter’s request, return each original and every copy of any and all notes,
memoranda, correspondence, diagrams or other records, in written or other form,
that Executive may at any time have within his possession or control that
contain any Confidential Information.
 
-13-

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, Confidential Information shall not include
information which has come within the public domain through no fault of or
action by Executive or which has become rightfully available to Executive on a
non-confidential basis from any third party, the disclosure of which to
Executive does not violate any contractual or legal obligation such third party
has to the Company or its affiliates with respect to such Confidential
Information. None of the foregoing obligations and restrictions applies to any
part of the Confidential Information that Executive demonstrates was or became
generally available to the public other than as a result of a disclosure by
Executive or by any other person bound by a confidentiality obligation to the
Company in respect of such Confidential Information.


Executive will not remove from the Company’s premises (except to the extent such
removal is for purposes of the performance of Executive’s duties at home or
while traveling, or except as otherwise specifically authorized by Charter) any
Company document, record, notebook, plan, model, component, device, or computer
software or code, whether embodied in a disk or in any other form (collectively,
the "Proprietary Items"). Executive recognizes that, as between Charter and
Executive, all of the Proprietary Items, whether or not developed by Executive,
are the exclusive property of the Company. Upon termination of Executive’s
employment by either party, or upon the request of Charter during the Term,
Executive will return to Charter all of the Proprietary Items in Executive’s
possession or subject to Executive’s control, and Executive shall not retain any
copies, abstracts, sketches, or other physical embodiment of any of the
Proprietary Items.


6.3. Proprietary Developments.


6.3.1.  Any and all inventions, products, discoveries, improvements, processes,
methods, computer software programs, models, techniques, or formulae
(collectively, hereinafter referred to as "Developments"), made, conceived,
developed, or created by Executive (alone or in conjunction with others, during
regular work hours or otherwise) during Executive’s employment, which may be
directly or indirectly useful in, or relate to, the business conducted or to be
conducted by the Company will be promptly disclosed by Executive to Charter and
shall be Charter’s exclusive property. The term "Developments" shall not be
deemed to include inventions, products, discoveries, improvements, processes,
methods, computer software programs, models, techniques, or formulae which were
in the possession of Executive prior to the Term. Executive hereby transfers and
assigns to Charter all proprietary rights which Executive may have or acquire in
any Developments and Executive waives any other special right which the
Executive may have or accrue therein. Executive will execute any documents and
to take any actions that may be required, in the reasonable determination of
Charter’s counsel, to effect and confirm such assignment, transfer and waiver,
to direct the issuance of patents, trademarks, or copyrights to Charter with
respect to such Developments as are to be Charter’s exclusive property or to
vest in Charter title to such Developments; provided, however, that the expense
of securing any patent, trademark or copyright shall be borne by Charter.  The
parties agree that Developments shall constitute Confidential Information.


6.3.2. "Work Made for Hire." Any work performed by Executive during Executive's
employment with Charter shall be considered a "Work Made for Hire" as defined in
the U.S. Copyright laws, and shall be owned by and for the express benefit of
Charter. In the event it should be established that such work does not qualify
as a Work Made for Hire, Executive agrees to and does hereby assign to Charter
all of Executive’s right, title, and interest in such work product including,
but not limited to, all copyrights and other proprietary rights.
 
-14-

--------------------------------------------------------------------------------


 
6.3.3. Cooperation. Both during the Term and thereafter, Executive shall fully
cooperate with Company in the protection and enforcement of any intellectual
property rights that relate to services performed by Executive for Company,
whether under the terms of this Agreement or prior to the execution of this
Agreement. This shall include without limitation executing, acknowledging, and
delivering to Company all documents or papers that may be necessary to enable
Company to publish or protect such intellectual property rights. Charter shall
bear all costs in connection with Executive's compliance with the terms of this
section.


7. Non-Competition and Non-Interference.
 
7.1. Acknowledgments by Executive. Executive acknowledges and agrees that: (a)
the services to be performed by Executive under this Agreement are of a special,
unique, unusual, extraordinary, and intellectual character; (b) the Company
competes with other businesses that are or could be located in any part of the
United States; and (c) the provisions of this Section 7 are reasonable and
necessary to protect the Company’s business and lawful protectable interests,
and do not impair Executive’s ability to earn a living.
 
-15-

--------------------------------------------------------------------------------


 
7.2. Covenants of Executive. For purposes of this Section 7.2, the term
"Restricted Period" shall mean the period commencing on the Effective Date and
terminating on the later of (i) the second anniversary (or, in the case of
Section 7.2 (a), the first anniversary), of the date Executive’s employment
terminated, or (ii) the end of the Term. In addition, the "Restricted Period"
also shall encompass any period of time from whichever anniversary date is
applicable until and ending on the last date Executive is to be paid any payment
under Section 5.5. In consideration of the acknowledgments by Executive, and in
consideration of the compensation and benefits to be paid or provided to
Executive by Charter, Executive covenants and agrees that during the Restricted
Period, the Executive will not, directly or indirectly, for Executive’s own
benefit or for the benefit of any other person or entity other than the Company:


(a) in the United States or any other country or territory where the Company
then conducts its business: engage in, operate, finance, control or be
associated with a "Competitive Business" (defined below); serve as an officer or
director of a Competitive Business (regardless of where Executive then lives or
conducts such activities); perform any work as an employee, consultant,
contractor, or in any other capacity with, a Competitive Business; directly or
indirectly invest or own any interest in a Competitive Business (regardless of
where Executive then lives or conducts such activities); or directly or
indirectly provide any services or advice to a any business, person or entity
who or which is engaged in a Competitive Business. A "Competitive Business" is
any business, person or entity who or which, anywhere within that part of the
United States, or that part of any other country or territory, where the Company
conducts business: owns or operates a cable television system, provides direct
television or any satellite-based, telephone-based internet based or wireless
system for delivering television, music or other entertainment programming,
provides telephony services using cable connection, provides data or internet
service, or offers, provides, markets or sells any service or product of a type
that is offered or marketed by or directly competitive with a service or product
offered or marketed by the Company at the time Executive’s employment
terminates; or who or which in any case is preparing or planning to do so. The
provisions of this Section 7.2(a) shall not be construed or applied (i) so as to
prohibit Executive from owning not more than one percent (1%) of any class of
securities that is publicly traded on any national or regional securities
exchange, as long as Executive’s investment is passive and Executive does not
lend or provide any services or advice to such business or otherwise violate the
terms of this Agreement in connection with such investment; or (ii) so as to
prohibit Executive from working as an employee in the cable television business
for a company/business that owns or operates cable television franchises (by way
of current example, Cox or Comcast), provided that the company/business is not
providing cable services in any political subdivision/ geographic area where the
Company has a franchise or provides cable services and the company/business is
otherwise not engaged in a Competitive Business, and provided Executive does not
otherwise violate the terms of this Agreement in connection with that work;


(b) contact, solicit or provide any service to any person or entity that was a
customer franchisee, or prospective customer of the Company at any time during
Executive’s employment (a prospective customer being one to whom the Company had
made a business proposal within twelve (12) months prior to the time Executive’s
employment terminated); or directly solicit or encourage any customer,
franchisee or subscriber of the Company to purchase any service or product of a
type offered by or competitive with any product or service provided by the
Company, or to reduce the amount or level of business purchased by such
customer, franchisee or subscriber from the Company; or take away or procure for
the benefit of any competitor of the Company, any business of a type provided by
or competitive with a product or service offered by the Company; or
 
-16-

--------------------------------------------------------------------------------


 
(c) solicit or recruit for employment, any person or persons who are employed by
Charter or any of its subsidiaries or affiliates, or who were so employed at any
time within a period of six (6) months immediately prior to the date Executive’s
employment terminated, or otherwise interfere with the relationship between any
such person and the Company; nor will the Executive assist anyone else in
recruiting any such employee to work for another company or business or discuss
with any such person his or her leaving the employ of the Company or engaging in
a business activity in competition with the Company. This provision shall not
apply to secretarial, clerical, custodial or maintenance employees;


(d) perform any work as an employee, consultant, contractor, or in any other
capacity with, directly or indirectly invest or own any interest in, serve as an
officer, director or advisor or consultant to, or directly or indirectly provide
any services or advice to Cequel III (or any of its affiliates, or any entity
invested in or owned or controlled by Cequel III or any of its principals,
excluding publicly traded corporations in which such person(s) or entities own
or control less than a 5% interest), or any company or business in which Cequel
III or any of Cequel III’s principals own an interest (other than a publicly
traded corporation in which such person(s) and entities own or control less than
a 5% interest). It is understood that the principals of Cequel III are Jerry
Kent and Howard Wood; or


(e) disparage or criticize, or make any derogatory or critical statement about,
Charter or any of its subsidiaries or affiliates, or any of their respective
present or former directors, officers, employees, or agents.


If Executive violates any covenant contained in this Section 7.2, then the term
of the covenants in this Section shall be extended by the period of time
Executive was in violation of the same.
 
7.3. Provisions Pertaining to the Covenants. Executive recognizes that the
existing business of the Company extends to various locations and areas
throughout the United States and may extend hereafter to other countries and
territories and agrees that the scope of Section 7.2 shall extend to any part of
the United States, and any other country or territory, where the Company
operates or conducts business, or has concrete plans to do so at the time
Executive’s employment terminates. It is agreed that the Executive’s services
hereunder are special, unique, unusual and extraordinary giving them peculiar
value, the loss of which cannot be reasonably or adequately compensated for by
damages, and in the event of the Executive’s breach of this Section, Charter
shall be entitled to equitable relief by way of injunction or otherwise. If any
provision of Section 6 or 7 of this Agreement is deemed to be unenforceable by a
court (whether because of the subject matter of the provision, the duration of a
restriction, the geographic or other scope of a restriction or otherwise), that
provision shall not be rendered void but the parties instead agree that the
court shall amend and alter such provision to such lesser degree, time, scope,
extent and/or territory as will grant Charter the maximum restriction on
Executive’s activities permitted by applicable law in such circumstances.
Charter’s failure to exercise its rights to enforce the provisions of this
Agreement shall not be affected by the existence or non existence of any other
similar agreement for anyone else employed by Charter or by Charter’s failure to
exercise any of its rights under any such agreement.
 
7.4. Notices. In order to preserve Charter’s rights under this Agreement,
Charter is authorized to advise any potential or future employer, any third
party with whom Executive may become employed or enter into any business or
contractual relationship with, and any third party whom Executive may contact
for any such purpose, of the existence of this Agreement and its terms, and
Charter shall not be liable for doing so.
 
-17-

--------------------------------------------------------------------------------


 
7.5. Injunctive Relief and Additional Remedy. Executive acknowledges that the
injury that would be suffered by Charter as a result of a breach of the
provisions of this Agreement (including any provision of Sections 6 and 7) would
be irreparable and that an award of monetary damages to Charter for such a
breach would be an inadequate remedy. Consequently, Charter will have the right,
in addition to any other rights it may have, to obtain injunctive relief to
restrain any breach or threatened breach or otherwise to specifically enforce
any provision of this Agreement, and Charter will not be obligated to post bond
or other security in seeking such relief. Without limiting Charter’s rights
under this Section or any other remedies of Charter, if Executive breaches any
of the provisions of Section 6 or 7, Charter will have the right to cease making
any payments otherwise due to Executive under this Agreement.
 
7.6. Covenants of Sections 6 and 7 are Essential and Independent Covenants. The
covenants by Executive in Sections 6 and 7 are essential elements of this
Agreement, and without Executive’s agreement to comply with such covenants,
Charter would not have entered into this Agreement or employed Executive.
Charter and Executive have independently consulted their respective counsel and
have been advised in all respects concerning the reasonableness and propriety of
such covenants, with specific regard to the nature of the business conducted by
Charter. Executive’s covenants in Sections 6 and 7 are independent covenants and
the existence of any claim by Executive against Charter, under this Agreement or
otherwise, will not excuse Executive’s breach of any covenant in Section 6 or 7.
If Executive’s employment hereunder is terminated, this Agreement will continue
in full force and effect as is necessary or appropriate to enforce the covenants
and agreements of Executive in Sections 6 and 7. Charter’s right to enforce the
covenants in Sections 6 and 7 shall not be adversely affected or limited by the
Company’s failure to have an agreement with another employee with provisions at
least as restrictive as those contained in Sections 6 and 7, or by the Company’s
failure or inability to enforce (or agreement not to enforce) in full the
provisions of any other or similar agreement containing one or more restrictions
of the type specified in Sections 6 or 7 of this Agreement.
 
8. Executive’s Representations And Further Agreements.
 
8.1. Executive represents, warrants and covenants to Charter that:
 
(a) Neither the execution and delivery of this Agreement by Executive nor the
performance of any of Executive’s duties hereunder in accordance with the
Agreement will violate, conflict with or result in the breach of any order,
judgment, employment contract, agreement not to compete or other agreement or
arrangement to which Executive is a party or is subject;
 
(b) On or prior to the date hereof, Executive has furnished to Charter true and
complete copies of all judgments, orders, written employment contracts,
agreements not to compete, and other agreements or arrangements restricting
Executive’s employment or business pursuits, that have current application to
Executive;
 
(c) Executive is knowledgeable and sophisticated as to business matters,
including the subject matter of this Agreement, and that prior to assenting to
the terms of this Agreement, or giving the representations and warranties
herein, Executive has been given a reasonable time to review it and has
consulted with counsel of Executive’s choice; and
 
(d) Executive will not knowingly breach or violate any provision of any law or
regulations or any agreement to which Executive may be bound.
 
-18-

--------------------------------------------------------------------------------


 
(e)  Executive has not provided, nor been requested by Charter to provide, to
Charter, any confidential or non public document or information of a former
employer that constitutes or contains any protected trade secret, and will not
use any protected trade secrets in connection with the Executive’s employment.
 
8.2. During and subsequent to expiration of the Term, the Executive will
cooperate with Charter, and furnish any and all complete and truthful
information, testimony or affidavits in connection with any matter that arose
during the Executive’s employment, that in any way relates to the business or
operations of the Company or any of its parent or subsidiary corporations or
affiliates, or of which the Executive may have any knowledge or involvement; and
will consult with and provide information to Charter and its representatives
concerning such matters. Subsequent to the Term, the parties will make their
best efforts to have such cooperation performed at reasonable times and places
and in a manner as not to unreasonably interfere with any other employment in
which Executive may then be engaged. Nothing in this Agreement shall be
construed or interpreted as requiring the Executive to provide any testimony,
sworn statement or declaration that is not complete and truthful. If Charter
requires the Executive to travel outside the metropolitan area in the United
States where the Executive then resides to provide any testimony or otherwise
provide any such assistance, then Charter will reimburse the Executive for any
reasonable, ordinary and necessary travel and lodging expenses incurred by
Executive to do so provided the Executive submits all documentation required
under Charter’s standard travel expense reimbursement policies and as otherwise
may be required to satisfy any requirements under applicable tax laws for
Charter to deduct those expenses. Nothing in this Agreement shall be construed
or interpreted as requiring the Executive to provide any testimony or affidavit
that is not complete and truthful.
 
9. General Provisions.
 
9.1. Binding Effect; Delegation of Duties Prohibited. Neither this Agreement nor
any rights or obligations of Charter under this Agreement may be assigned or
transferred by Charter except that such Agreement, rights and/or obligations may
be assigned or transferred pursuant to a merger or consolidation, or the sale or
liquidation of all or substantially all of the assets of Charter, provided that
the assignee or transferee is the successor to all or substantially all of the
assets of Charter and such assignee or transferee assumes the liabilities,
obligations and duties of Charter, as contained in this Agreement, either
contractually or as a matter of law. The duties and covenants of Executive under
this Agreement, being personal, may not be assigned or delegated except that
Executive may assign payments due hereunder to a trust established for the
benefit of Executive's family or to Executive's estate or to any partnership or
trust entered into by Executive and/or Executive's immediate family members
(meaning, Executive's spouse and lineal descendants). Charter also shall have
the right to delegate its duties under this Agreement and assign its rights
under this Agreement to any subsidiary or affiliate, provided however, such
assignment does not render this Agreement void or unenforceable. Any actual or
attempted delegation or assignment in contravention of this Section 9.1 shall be
null and void ab initio.


9.2. Notices. All notices and other communications under this Agreement must be
in writing and will be deemed to have been duly given when (a) delivered by hand
(with written confirmation of receipt), (b) sent by facsimile (with written
confirmation of receipt), provided that a copy is mailed by registered mail,
return receipt requested, or (c) when received by the addressee, if sent by a
nationally recognized overnight delivery service (receipt requested). Notices
and other communications under this Agreement shall be sent, in the case of
Charter to the attention of the Chairman of the Board of Directors and General
Counsel at Charter’s principal business office and, in the case of Executive, to
the address or
 
-19-

--------------------------------------------------------------------------------


 
facsimile number set forth below (or to such other address or facsimile number
as Executive may designate by notice to Charter):
 
_________________
_________________
_________________
 
9.3.  Entire Agreement; Amendments. 
 
(a) This Agreement contains the entire agreement between the parties with
respect to its subject matter and supersedes all prior oral and written
communications, agreements and understandings between the parties with respect
to terms and conditions of employment, including, without limitation,
specifically that certain November 22, 2004 memorandum regarding severance
guidelines for executives; provided, however, that this Agreement does not
cancel any prior award agreement entered into by Executive pursuant to or under
any stock option or restricted stock plan, nor relieve Executive of his or her
obligations under any agreement concerning confidentiality of information, non
competition, non solicitation of employees or customers, non disparagement or
assignment of inventions. Superseding such other agreements shall be deemed to
not be a termination thereunder. To the extent any terms of this Agreement
conflict with the terms of any prior award agreement entered into by Executive
pursuant to or under any stock option or restricted stock plan, the terms of
this Agreement shall govern.
 
(b) Neither this Agreement nor any of its terms may be amended, added to,
changed or waived except in a writing signed by Executive and the President
and/or Chief Executive Officer of Charter or designee thereof. Notwithstanding
anything herein to the contrary, Charter hereby reserves the right to
unilaterally amend this Agreement as necessary to avoid the imposition of
liability under or as a consequence of the application of the provisions of
Section 409A of the Code.
 
(c) Executive shall not be entitled to, and waives any rights under or with
respect to, severance or other benefits under any existing or future severance
plans, policies, programs or guidelines established or published by Charter,
including, but not limited to, that certain November 22, 2004 memorandum
regarding severance guidelines for executives.
 
9.4. Survival, Captions. This Agreement shall inure to the benefit of Charter,
its successors and assigns. This Agreement shall survive the termination of
Executive’s employment. The captions used in this Agreement do not limit the
scope of the provisions. And shall not be used to interpret the meaning of the
terms of this Agreement. Unless otherwise expressly provided, the word
"including" does not limit the preceding words or terms.
 
9.5. Governing Law; Jurisdiction and Venue. This Agreement is deemed to be
accepted and entered into in the State of Missouri and shall be governed by and
construed and interpreted according to the internal laws of the State of
Missouri without reference to conflicts of law principles. In any suit to
enforce this Agreement, venue and jurisdiction is proper in the St. Louis County
Circuit Court and (if federal jurisdiction exists) the U.S. District Court for
the Eastern District of Missouri, and Executive waives all objections to
jurisdiction in any such forum and any defense or claim that either such forum
is not a proper forum, is not the most convenient forum, or is an inconvenient
forum.
 
9.6. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect.
 
-20-

--------------------------------------------------------------------------------


 
Any provision of this Agreement held invalid or unenforceable only in part or
degree will remain in full force and effect to the extent not held invalid or
unenforceable.
 
9.7 Counterparts; Effective by Facsimile Signatures. This Agreement may be
executed in one or more counterparts, each of which will be deemed to be an
original copy of this Agreement and all of which, when taken together, will be
deemed to constitute one and the same agreement. This Agreement may be executed
by facsimile signatures.
 
9.8. Successors; Binding Agreement. Subject to the provisions of Section 9.1,
this Agreement shall inure to the benefit of and be binding upon personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees of Executive and successors and assigns of
Charter. Other than Company and Executive, and, subject to Section 9.1 hereof,
their respective successors and assigns, there are no intended beneficiaries of
this Agreement.


9.9. Withholding Taxes; Delay In Payments. Company may withhold from any amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation. In no
event shall Charter be required to make, or Executive be required to receive,
any payment called for by this Agreement if such payment at that time shall
result in the application of the tax consequences spelled out in Section 409A of
the Code. In that case, payment will be made at such time as will not result in
the imposition of any adverse tax consequences spelled out in Section 409A of
the Code.


9.10. General Satisfaction. Except as otherwise specified in this Agreement,
this Agreement supersedes and replaces any prior employment or other agreement
between Executive and Charter, and Charter shall not have any further liability
arising out or in connection with any such prior agreement, whether oral or
written, made on or before the Effective Time with or for the benefit of
Executive.


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date above first written above.


CHARTER COMMUNICATIONS, INC.
By: /s/ Lynne F. Ramsey  
 






/s/ Jeffrey T. Fisher  
Jeffrey T. Fisher


-21-
